Title: From George Washington to Henry Clinton, 1 May 1781
From: Washington, George
To: Clinton, Henry


                        

                            SirHead Quarters New Windsor 1st May 1781.
                        
                        I have been authorised, since my letter of the 16th of April, to revoke the demand, then made, of the return
                            of Lieut. General Burgoyne to America. If letters of recall have not been already transmitted to him, you will be pleased
                            to suspend them: If they have, you will be so obliging as to take the earliest opportunity to countermand them. I have the
                            Honor to be Your Excellencys Most obt and hble Servt
                        
                            Go: Washington
                        
                    